Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 11/27/2020. 
Claims 1, 10, 12, 14, 16, 33, 42, 43, 45, 47, 63-64 are pending and amended. Claims 67-72 are newly presented. 
The objection to claims 63-64 are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 12, 14, 16, 33, 42, 43, 45, 47, 63-64, 67-72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 14, 33, 43, 45, 63-64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al. (US 2018/0124710 A1). 

Regarding claims 1, 63, Ly discloses an uplink waveform acquisition method, comprising: 
acquiring an uplink waveform to be used by a terminal for information transmission of the terminal (see fig. 9A, 9B, 910, 930, discloses instructing the UE to use specific UL waveform); and 
performing information transmission according to the uplink waveform (see fig. 9A, 9B, 920, 940, discloses UL transmission using the waveform), 
wherein, the acquiring the uplink waveform to be used by the terminal for information transmission of the terminal, comprises:
transmitting reporting information to the network side, the reporting information comprising downlink measurement result information and/or uplink power information (see fig. 11, para. 0123-0127, discloses transmitting or reporting PHR to the network); and

wherein, the transmitting the reporting information to the network side, comprises: obtaining a reference value of reference data used for generating the reporting information, wherein the reference data comprises a downlink reference signal receiving power, a downlink reference signal receiving quality, or a current transmission power level (see par. 0123-0134, discloses that the PHR is remaining power based on transmission power, the portion also discloses other forms such as based on one PHR and offset as set forth in par. 0134);
generating the reporting information according to the reference value (see par. 0123-0134, discloses determining the reference value such as PHR); and 
transmitting the reporting information to the network side (see par. 0123-0134, discloses sending PHR to the network, see also fig. 11), wherein the reporting information comprises a reference value or a difference between the reference value and a preconfigured threshold (see fig. 11, par. 0123-0134, discloses reporting reference value such as PHR to the network).

Regarding claims 33, 64, Ly discloses an uplink waveform feedback method comprising: 
receiving reporting information transmitted by a terminal, the reporting information comprising downlink measurement result information and/or uplink power information (see fig. 11, para. 0123-0127, discloses transmitting or reporting PHR to the network);
determining the uplink waveform to be used for information transmission of the terminal according to the reporting information (par. 0123-0134, discloses determining the association 
feeding back, to the terminal information about the uplink waveform to be used for information transmission of the terminal (par. 0123-0127, the association information between PHR and waveform is provided by the BS).
wherein receiving the reporting information transmitted by the terminal comprises: receiving the reporting information generated by the terminal according to a reference value of reference data, wherein the reference data comprises a downlink reference signal receiving power, a downlink reference signal receiving quality, or a current transmission power level (see par. 0123-0134, discloses that the PHR is remaining power based on transmission power, the portion also discloses other forms such as based on one PHR and offset as set forth in par. 0134); 
the reporting information comprises a reference value or a difference between the reference value and a preconfigured threshold (see fig. 11, par. 0123-0134, discloses reporting reference value such as PHR to the network).

Regarding claim 12, 43, Ly discloses the uplink waveform acquisition method wherein, in a case that the reporting information comprises a difference between the reference value and a preconfigured threshold, before generating the reporting information according to the reference value (see par. 0125, discloses PHR to include the amount of transmission power that remains after subtracting an amount of transmission power), the uplink waveform acquisition method further comprises: receiving the preconfigured threshold transmitted by the network side (see par. 0176-077, discloses power offset used in determining the max transmit power, the offset is configured by BS).

Regarding claim 14, 45, the combination of Olsen and Ly discloses the uplink waveform acquisition method wherein, in a case that the reference data comprises the current transmission power level, the receiving the information about the uplink waveform to be used for information transmission of the terminal, the information about the uplink waveform being determined by the network side according to the reporting information and fed back to the terminal, comprises: receiving information about the uplink waveform to be used for information transmission of the terminal (Ly: fig. 9A, 9B and 11, 910, 930), the information about the uplink waveform being a Cyclic Prefix-Orthogonal Frequency Division Multiplexing CP-OFDM (see Ly: fig. 9B, 930, discloses instructing to use CP-OFDM) and being determined by the network side under a condition that the reference value of the current transmission power level is smaller than a first preset threshold or smaller than or equal to the first preset threshold (see Ly: par. 100, discloses particular waveform type is determined based on link budget using a threshold, one or more PHR or pathloss, see also par. 0110). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in view of Kazmi (US 2013/0051261 A1).

Regarding claim 16, 47, Ly discloses the uplink waveform acquisition method further comprising switching the uplink waveform of the terminal to Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing DFT-s-OFDM when the UE has limited power (see par. 0123-0134). Ly further discloses switching between a Cyclic Prefix-Orthogonal Frequency Division Multiplexing CP-OFDM and a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing DFT-s-OFDM (Par. 0100). 

Kazmi discloses the method wherein receiving a power backoff value transmitted by the network side (see par. 0067-0069) and limiting the transmission power of the UE by utilizing power backoff (par. 0067-0069). Specifically, Kazmi discloses that the procedure of reducing the transmission power allows the UE to operate, in some demanding configuration, to lower its maximum output power so that it can meet the general requirement on signal quality (par. 0069). Ly further discloses power back off procedure by using an offset (see par. 0177-0178). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring the UE to switch the waveform from CP-OFDM to DFT-s-OFDM and apply power backoff technique such that the UE can be configured to operate in demanding power condition. 
The motivation for doing so would be to allow satisfying the general quality requirement in demanding conditions. 

Claims 10, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in view of Pelletier et al. (US 2018/0242264 A1) and Jung et al. (US 2018/0132264 A1).

Regarding claims 10, 42, Ly discloses obtaining an uplink power offset of the terminal (see par. 0177, discloses power offset), but fails to disclose but Pelletier discloses the uplink waveform acquisition method, wherein, in a case that the reference data comprises the downlink 
generating the reporting information according to the uplink power offset and the reference value, wherein the reporting information comprises a difference between the reference value and the uplink power offset (see par. 0162-0164, discloses adjustment of power using the offset, for example specifically discloses adding a negative value, equivalent to subtracting it); or 
a difference between the difference between the reference value and the uplink power offset and a preconfigured threshold (this limitation is not required in alternate form). Jung further discloses determining the uplink waveform based on measured results by the UE, such as reference signal received power (see par. 0049). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include adjusting the power for particular waveform as described by Pelletier. 
The motivation for doing so would be to allow maintaining the power level per waveform type. 

Claims 67, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in view of Comsa et al. (US 2020/0037254 A1).

Regarding claim 67, 71, Ly discloses the uplink waveform acquisition method wherein
in a case that the reporting information comprises a difference between the reference value and a preconfigured threshold (par. 0100-0102), the transmitting the reporting information to the network side, comprises:

Ly fails to disclose performing the difference at the UE, and in a case that the difference between the reference value and the preconfigured threshold is smaller than a first preset threshold or smaller than or equal to the first preset threshold, or in a case that the difference between the reference value and the preconfigured threshold is larger than a second preset threshold or larger than or equal to the second preset threshold or transmitting to the terminal a preset rule under which the terminal feeds back the reporting information, wherein the preset rule is that the terminal transmits the reporting information under a condition that the difference between the reference value and the preconfigured threshold is smaller than a first preset threshold or smaller than or equal to the first preset threshold, or under a condition that the difference between the reference value and the preconfigured threshold is larger than a second preset threshold or larger than or equal to the second preset threshold as recited in claim 71. 
However, Comsa discloses transmitting to the terminal a preset rule under which the terminal feeds back the reporting information, wherein the preset rule is that the terminal transmits the reporting information under a condition that the difference between the reference value and the preconfigured threshold is smaller than a first preset threshold or smaller than or equal to the first preset threshold, or under a condition that the difference between the reference value and the preconfigured threshold is larger than a second preset threshold or larger than or equal to the second preset threshold (par. 0130, describes the use of threshold to determine the difference or increase). Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to the comparison or difference between the threshold In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting to the terminal a preset rule under which the terminal feeds back the reporting information as described by Comsa. 
The motivation for doing so would be to allow offloading the calculation to the UE relieving calculation load from the BS. 

Claims 68-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in view of Jung et al.

Regarding claims 68-72, Ly discloses a method for determining the uplink waveform based on the transmission power. Specifically, Ly discloses that when the link budget or quality is limited or poor to use DFT-S-OFDM and when the link budget or quality is better, then use CP-OFDM. Ly also discloses using threshold in making such decisions. See fig. 15A-15B. See also par. 0100-0102, 0169-0185. 
Ly fails to discloses the uplink waveform acquisition method wherein, in a case that the reference data comprises the downlink reference signal receiving power or the downlink reference signal receiving quality, the receiving the information about the uplink waveform to be used for information transmission of the terminal, the information about the uplink waveform being determined by the network side according to the reporting information and fed back to the terminal, comprises:

Jung discloses to determining a DFT-S-OFDM for uplink waveform based on received signal received power or measurement report (par. 0049, 0069). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to determine use of DFT-S-OFDM when the reference signal received power (RSRP) is between first threshold and second threshold, in a deficient link budget 
The motivation for doing so would be to allow determining link quality/budget using measurement report to select uplink waveform. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nishant Divecha/            Primary Examiner, Art Unit 2466